Citation Nr: 0332642	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an August 2001 Board decision, which determined that 
the moving party had not submitted new and material evidence 
sufficient to reopen the claim for revocation of the 
forfeiture of the appellant's right to Department of Veterans 
Affairs benefits under the provisions of 38 U.S.C.A. § 6103, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The moving party is the widow of a veteran who served in the 
Philippine Army in the service of the United States Armed 
Forces in the Far East (USAFFE) in a beleaguered status from 
December 1941 to April 1942, and as a prisoner of war from 
April 1942 to October 1942.  

In an August 2001 decision, the Board of Veterans' Appeals 
(Board) determined that the moving party had had not 
submitted new and material evidence sufficient to reopen the 
claim for revocation of the forfeiture of the appellant's 
right to Department of Veterans Affairs (VA) benefits under 
the provisions of 38 U.S.C.A. § 6103.

In November 2001, the moving party submitted a motion for 
reconsideration of the Board's August 2001 decision.  This 
motion was denied by the Deputy Vice Chairman of the Board in 
November 2001.  Thereafter, in September 2002, the moving 
party submitted a motion to revise the Board's August 2001 
decision on the basis that it contained CUE.  


FINDING OF FACT

The August 2001 Board decision, which determined that the 
moving party had not submitted new and material evidence 
sufficient to reopen the claim for revocation of the 
forfeiture of the appellant's right to Department of Veterans 
Affairs benefits under the provisions of 38 U.S.C.A. § 6103, 
was adequately supported by the evidence then of record and 
was not undebatably erroneous.




CONCLUSION OF LAW

The Board's August 2001 decision did not involve clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, with regard to the potential of 
further development of the veteran's claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) and implementing regulations of 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)), the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to claims of 
CUE, since CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  As 
such, appellants alleging CUE are not "claimants," and a 
"claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  
Accordingly, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400 through 20.1411 (2002).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 110-116 (2003).  

Section 20.1403 of VA regulations relates to what constitutes 
CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.-(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1403.  

As stated by the Court, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied"; (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the August 2001 decision, the Board determined that the 
appellant had not presented new and material evidence 
sufficient to reopen the claim for revocation of the 
forfeiture of the appellant's right to Department of Veterans 
Affairs benefits under the provisions of 38 U.S.C.A. § 6103.  
Accordingly, inasmuch as new and material evidence sufficient 
to reopen the claim for revocation of the forfeiture of the 
appellant's right to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 6103 had not been 
presented, her claim was not reopened and her appeal was 
denied.  

In her September 2002 motion, the appellant essentially 
argues that the Board erred in failing to adequately apply 
38 U.S.C.A. § 1311(e), which governs the payment of 
Dependency and Indemnity Compensation (DIC) to a surviving 
spouse, and thereby restoring her VA benefits.  Specifically, 
section 1311(e)(1) provides that remarriage shall not bar a 
surviving spouse's eligibility for DIC if the remarriage is 
terminated by death, divorce, or annulment (unless VA 
determines that divorce or annulment was secured through 
fraud or collusion) and Section 1311(e)(2) provides that DIC 
is not barred if a surviving spouse ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse.  Such an allegation does 
not constitute a valid claim of CUE.  

By this motion, the veteran has raised a generic allegation 
of error concerning the August 2001 Board decision, but not 
necessarily the discrete issue of CUE.  She has alleged that 
the August 2001 decision was the product of error essentially 
because the decision failed to give proper consideration to a 
statutory provision.  However, as clearly explained by the 
Board in the August 2001 decision, the Board did not have 
jurisdiction to address the statutory provision raised by 
this contention because, inasmuch as her claim for revocation 
of the forfeiture of her rights to VA benefits had not been 
reopened, the bar to receipt of VA benefits, to include DIC, 
had not been lifted.  Accordingly, the moving party's 
argument clearly misses the basis of August 2001 Board 
decision and the constitutes disagreement only as to how the 
evidence was interpreted and evaluated.  As such, this 
argument cannot provide a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen v. Brown, 8 Vet. 
App. at 95.

Overall, after a review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the August 
2001 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is dismissed without 
prejudice for the moving party to refile.  See Simmons v. 
Principi, 17 Vet. App. at 110-116.


ORDER

The motion is dismissed without prejudice to refiling.



___________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



